Name: Council Regulation (EEC) No 340/77 of 14 February 1977 amending Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: production;  marketing;  plant product;  economic policy
 Date Published: nan

 No L 48 /6 Official Journal of the European Communities 19 . 2. 77 COUNCIL REGULATION (EEC) No 340/77 of 14 February 1977 amending Regulation (EEC) No 2511 /69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit ( 2 ), as last amended by Regulation (EEC) No 793/76 (3), provides for additional aid to small growers to offset part of the loss of income entailed by replanting ; Whereas experience has shown that the conditions for granting this additional aid unduly limit the number of its recipients ; Whereas in order to take better account of the special situation of holdings in certain regions of the Commu ­ nity and of agricultural incomes compared with the trend of non-agricultural incomes and to enable certain growers with low incomes to receive aid , the conditions for granting this additional aid should be relaxed , HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 2511 /69 is hereby amended to read as follows : 'The aid referred to in Article 1 (2) shall be paid to growers for whom oranges and mandarins are their main crop, on condition that :  the income derived from their holding does not exceed the income derived from four hectares of orange and mandarin trees,  at least 40 % of the area used for growing orange and mandarin trees is replanted at one time,  an area of at least 20 ares is replanted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1977. For the Council The President J. SILKIN (') Opinion delivered on 11 February 1977 (not yet published in the Official Journal ). (2 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . ( 3 ) OJ No L 93 , 8 . 4 . 1976, p. I.